F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          SEP 11 2003
                                TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

               Plaintiff-Appellee,

          v.                                            No. 03-8015
                                                 (D.C. No. 97-CR-60-02-D)
 JANET LYNN HOSSACK,                                   (D. Wyoming)

               Defendant-Appellant.


                           ORDER AND JUDGMENT           *




Before EBEL , HENRY , and HARTZ , Circuit Judges.



      Defendant Janet Lynn Hossack appeals from the revocation of her

supervised release. We review a district court’s revocation of supervised release

for abuse of discretion. United States v. Disney, 253 F.3d 1211, 1213 (10th Cir.

2001). To revoke Defendant’s supervised release, the district court had to find by


      *
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f). The case is therefore ordered submitted
without oral argument. This order and judgment is not binding precedent, except
under the doctrines of law of the case, res judicata, and collateral estoppel. The
court generally disfavors the citation of orders and judgments; nevertheless, an
order and judgment may be cited under the terms and conditions of 10th Cir. R.
36.3.
a preponderance of the evidence that Defendant had violated a term of that

release. See id. Defendant contends that there was insufficient evidence of an

intentional violation. In determining whether the trial court’s decision was

sufficiently supported by the evidence, “we must view all of the evidence, both

direct and circumstantial, and all reasonable inferences to be drawn therefrom, in

the light most favorable to the Government,” United States v. Leach, 749 F.2d

592, 600 (10th Cir. 1984), keeping in mind that it is the exclusive function of the

trial court, as the trier of fact, to appraise the credibility of witnesses, determine

the weight to be given their testimony, draw inferences from that testimony, and

reach conclusions with respect to the facts, id. Exercising jurisdiction under 28

U.S.C. § 1291, we affirm.

      Defendant pleaded guilty to drug-related charges and received a sentence of

30 months in prison followed by a four-year term of supervised release. After

violating the terms of her supervised release, Defendant was sentenced to seven

months’ imprisonment followed by two additional years of supervised release.

When police discovered an escaped prisoner, Mr. Mike Haddock, at Defendant’s

home, she was accused of violating a provision of her second supervised

release—that she “not associate with any persons engaged in criminal activity, . . .

[or] any person convicted of a felony unless granted permission to do so by the




                                           -2-
probation officer.” Defendant’s supervised release was again revoked and she

was sentenced to nine months’ imprisonment.

        At the revocation hearing, Deputy U.S. Marshal Jerry Lyon testified that

during his investigation of Mr. Haddock’s escape, he visited a residence at which

the prisoner had been staying. There, he discovered two phone voice messages:

“Mike, this is Janet. Give me a call,” and “Mike, Janet. Call me.” The Deputy

testified that he recognized the voice on the machine as that of Defendant. The

Deputy also determined that both calls came from a number registered to

Defendant’s employer. Thereafter, Mike Haddock was arrested at Defendant’s

home.

        Defendant testified at the hearing. She said that someone had tried to reach

her at her father’s home. By looking at her father’s caller ID, she determined the

number that the call must have come from, called the number, and left her contact

information. She testified that Mike Haddock returned her call and asked to see

her, but she refused. That same night, while watching the evening news, she

discovered that Mike Haddock had escaped from prison. She admitted that after

having made that discovery, she made several unsuccessful attempts to get in

contact with Mr. Haddock, despite her probation officer’s warnings about

associating with felons. She testified that she wanted to contact Mr. Haddock so

that she could tell him to turn himself in. Thereafter, Mr. Haddock was


                                          -3-
apprehended at Defendant’s home. Defendant testified that she had not invited

Mr. Haddock. Instead, her daughter claimed that she, not Defendant, had invited

Mr. Haddock into the home, apparently to wait for Defendant.

      The district court concluded that Defendant had violated the terms of her

supervised release. Because her own testimony indicated that she knew that she

was not permitted to associate with felons but nevertheless attempted to contact

Mr. Haddock after hearing that he had recently escaped from prison, the district

court found it unnecessary to consider the testimony of the other witnesses.

      On appeal Defendant contends that the district court’s order of revocation

is not supported by sufficient evidence because her contact with the prisoner was

inadvertent. Specifically, she claims that (1) she did not initially know that

Michael Haddock was trying to contact her, (2) when Mr. Haddock contacted her,

it was a complete surprise, and (3) although Mr. Haddock was found in her home,

she did not know he was there and had not invited him.

      We agree with the district court that Defendant’s own testimony—that she

knew she was not to associate with criminals and that she nevertheless contacted

Mr. Haddock after having learned that he was an escaped prisoner—especially

when viewed in the light most favorable to the government, adequately supports a

finding by the preponderance of the evidence that Defendant willfully violated a

condition of her supervised release.


                                         -4-
We AFFIRM the district court judgment.

                             ENTERED FOR THE COURT


                             Harris L Hartz
                             Circuit Judge




                               -5-